DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 12/30/2021.  Claims 1, 22, 36, 42 and 43 have been amended.  Claims 1-3, 8-23 and 28-43 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-23 and 28-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Briefly, independent claims 1, 22 and 36 were amended in the response filed 8/11/2021 to add the feature of “adjusting the adjustable settlement reconciliation window cut-over to a point at which the available prefunded balance is at or above the prefunded requirement”.  The Applicant cites paragraphs 
Claims 2, 3, 8-21, 23, 28-35 and 37-43 are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-23 and 28-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The methods of claim 1 and 22, and the system of claim 36 are within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 22 and 36 recite:
1. A method for conducting interbank settlement and a real-time payment transaction, comprising:
determining a prefunded requirement for a financial institution; 
storing an opening prefunded balance, based on a prefunded payment received in a separate funding account from the financial institution, wherein the opening prefunded balance is equal to or exceeds the prefunded requirement determined for the financial institution; 
as real-time payment transactions occur between the financial institution and one or more other financial institutions, continuously: adjusting a current net position of the financial institution; and tracking an available prefunded balance based on the opening prefunded balance and the current net position of the financial institution, wherein the available prefunded balance at a time a respective transaction is occurring is temporarily maintained in a processing memory until the respective transaction is complete prior to being written to a database;  
for an adjustable settlement reconciliation window spanning between an opening of the adjustable settlement reconciliation window and an adjustable settlement reconciliation window cut-over in which a portion of the real-time payment transactions are occurring: 
adjusting the adjustable settlement reconciliation window cut-over to a point at which the available prefunded balance is at or above the prefunded requirement;
storing a low watermark and a high watermark for the financial institution, based on the available prefunded balance at the opening of the reconciliation window; 
sending a low watermark notification when the available prefunded balance is below a predetermined value of the low watermark; 
receiving, from the financial institution, supplemental funds to be added to the available prefunded balance, in response to the low watermark notification; and
subsequent to receiving the supplemental funds, sending a high watermark notification when the available prefunded balance is above a predetermined value of the high watermark to indicate that the available prefunded balance has returned to a predetermined normal level following breach of the low watermark; and 
to conduct a real-time payment transaction: receiving an electronic request for payment message from at least one of the other financial institutions, and forwarding the electronic request for payment message to the financial institution, the electronic request for payment message requesting that a payment be made to the at least one other financial institution;
receiving, from the financial institution, an electronic payment transaction message, the electronic payment transaction message including information specifying an amount of payment requested in the electronic request for payment message; 
comparing the amount of payment requested in the electronic payment transaction message to the available prefunded balance temporarily maintained by the processing memory; and -3-S/N 15/488,848 
determining whether to perform the real-time payment transaction based on a result of the comparing; and
at the adjustable settlement reconciliation window cut-over: -3-S/N 15/488,848 calculating a closing prefunded balance by adding the current net position and a net value of supplemental funds to the opening prefunded balance; generating and storing a reconciliation file; and sending a reconciliation report.



Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 22 and 36, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claim 36 of a memory and processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 22 and 36 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 22 and 36, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Prefunding a settlement pool, sending messages to participants when their balance is too low and refusing to authorizing fund transfers when there is an insufficient balance are all notorious WURC activities as 
In view of the above analysis, independent claims 1, 22 and 36 are not patent eligible.  Dependent claims 2, 3, 8-21, 23, 28-35 and 37-43 do not cure the deficiencies in their respective base claims, and are also not patent eligible.  Specifically, claims 2, 3, 8-21, 23, 28-35 and 37-43 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional parties to a transaction and platforms (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-23 and 28-43 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelczyk (US 2005/0086165) (cited in IDS dated May 14, 2019) in view of Plymouth (US 2013/02933363).
Claim 1 recites:
A method for conducting interbank settlement and a real-time payment transaction, comprising: (Pawelczyk, [0030], Clearing House Interbank Payments System (“CHIPS”) is a true real-time final settlement system)
determining a prefunded requirement for a financial institution; (Pawelczyk, [0157], desired opening position)

as real-time payment transactions occur between the financial institution and one or more other financial institutions, continuously: adjusting a current net position of the financial institution; and tracking an available prefunded balance based on the opening prefunded balance and the current net position of the financial institution, wherein the available prefunded balance at a time a respective transaction is occurring is temporarily maintained in a processing memory until the respective transaction is complete prior to being written to a database; (Pawelczyk, [0159], continuously throughout the day, the Clearing House records entries on the System's books to adjust a participant's opening primary position to reflect all decreases and increases in a participant's opening primary position; Fig. 3, [0145], computer system includes RAM 33 and data storage device 34 reading on processing memory and database of claim 1 under BRI)
for an adjustable settlement reconciliation window spanning between an opening of the adjustable settlement reconciliation window and an adjustable settlement reconciliation window cut-over in which a portion of the real-time payment transactions are occurring: adjusting the adjustable settlement reconciliation window cut-over to a point at which the available prefunded balance is at or above the prefunded requirement; (Pawelczyk, [0184] intraday settlement with “day” reading on reconciliation window; Fig. 5, [0192], end of day closing procedure for initial closing, netting and release; [0194], to complete final specified prefunding, netting, and release, each participant with a closing position requirement is given a specified period unless additional time is allowed by the CEO, reading on adjusting the adjustable settlement reconciliation window cut-over to a point at which the available prefunded balance is at or above the prefunded requirement under BRI)

sending a low watermark notification when the available prefunded balance is below a predetermined value of the low watermark; receiving, from the financial institution, supplemental funds to be added to the available prefunded balance, in response to the low watermark notification; and subsequent to receiving the supplemental funds, sending a high watermark notification when the available prefunded balance is above a predetermined value of the high watermark to indicate that the available prefunded balance has returned to a predetermined normal level following breach of the low watermark; and (As noted above, Pawelczyk, [0164]-[0166], discloses CHIPS calculates for each participant position limits including a maximum current supplemental position but does not specifically disclose sending low/high watermark notifications.  The related art reference Plymouth, [0061]-[0069], discusses sending alerts set according to the customer’s account, activities or preferences.  Plymouth, [0073], discusses transferring funds in response to a low balance alert.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Pawelczyk to include sending low/high watermark notifications based on a predetermined balance as disclosed by Plymouth so that the participant knows the actions that are required as discussed in Plymouth, [0061].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Plymouth in Pawelczyk since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of financial transactions and one of ordinary skill in the art would recognize the combination to be predictable.)

receiving, from the financial institution, an electronic payment transaction message, the electronic payment transaction message including information specifying an amount of payment requested in the electronic request for payment message; (Pawelczyk, [0149], payment message delivery; [0074], payment message includes a fixed amount)
comparing the amount of payment requested in the electronic payment transaction message to the available prefunded balance temporarily maintained by the processing memory; and (Pawelczyk, [0033], sender net debit caps; [0161], [0166], advice of credit is part of the supplemental position used to determine release of payment message; [0164]-[0166], position limits; Fig. 3, [0145], computer system includes RAM 33 reading on processing memory of claim 1 under BRI)
determining whether to perform a real-time payment transaction based on a result of the comparing; and  (Pawelczyk, [0152], with release of payment message, payment obligation is settled; [0165], determination to release payment message based on participant positions; Fig. 5, [0191]-[0194], closing procedure)

As noted by the Applicant, independent claims 22 and 36 are method and system claims respectively corresponding to the method of claim 1.  Accordingly, claims 22 and 36 are rejected on the same grounds as claim 1.  Regarding method claim 22, Pawelczyk, [0074], operational procedures.  Regarding system claim 36, Pawelczyk, [0056], system, method and computer code for continuous intraday final settlement of payment orders. 
Claim 2 recites:
The method of claim 1, further comprising: forwarding the electronic payment transaction message to the at least one other financial institution such that the amount of payment is credited to a position of the at least one other financial institution in real-time, when the amount of payment requested in the electronic request for payment message is less than the available prefunded balance of the financial institution.  (Pawelczyk, [0165], payment message is not released if the decreases to be recorded for the sending participant or the increases to be recorded for the receiving participant would cause the current primary position of the sending participant to be less than zero)
Claim 3 recites:
The method of claim 1, further comprising: updating the available prefunded balance for the financial institution based on the supplemental funds received in the separate funding account from the financial institution.  (Pawelczyk, [0161], participant may transfer additional funds to the prefunded balance account; [0155], participant may designate as its funding participant another participant)
Claims 23 and 37 correspond to claim 3 and are rejected on the same grounds.

Claim 8 recites:
The method of claim 1, further comprising: receiving a request for a disbursement from the available prefunded balance from the financial institution.  (Pawelczyk, [0167], [0168], withdrawals from the prefunded balance account)
Claim 28 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The method of claim 1, wherein the current net position of the financial institution is adjusted based on payments credited or debited to a position of the financial institution as part of the real- time payment transactions.  (Pawelczyk, [0161]-[0163], each participants combined position is adjusted based on intraday increases and decreases)
Claims 29 and 38 correspond to claim 9 and are rejected on the same grounds.
Claim 10 recites:
The method of claim 9, wherein the current net position is adjusted during the adjustable settlement reconciliation window. (Pawelczyk, [0161]-[0163], each participants combined position is adjusted based on intraday increases and decreases with “day” reading on adjustable settlement reconciliation window as noted above; [0173] payment message may be held for period of time)
Claims 30 and 39 correspond to claim 10 and are rejected on the same grounds.
Claim 11 recites:
The method of claim 1, further comprising: checking the available prefunded balance of the financial institution at the adjustable settlement reconciliation window cut-over.  (Pawelczyk, [0191]-[0195], end of day closing procedure)
Claim 31 corresponds to claim 11 and is rejected on the same grounds.


Claim 12 recites:
The method of claim 11, further comprising: allocating any real-time payment transactions received after the adjustable settlement reconciliation window cut-over to a next adjustable settlement reconciliation window, wherein an opening of the next adjustable settlement reconciliation window is the adjustable settlement reconciliation window cut-over of the reconciliation window.  (Pawelczyk, [0173], release a payment message as soon as it has been delivered by the sending participant or hold it in storage for release at a later time)
Claim 32 corresponds to claim 12 and is rejected on the same grounds.
Claim 13 recites:
The method of claim 1, further comprising: receiving a notification of the prefunded payment received in the separate funding account.  (Pawelczyk, [0158], each day, each participant must arrange to have funds transferred to prefunded balance account.  Pawelczyk does not specifically disclose that a notification is sent of prefunded payment received.  The related art reference Plymouth, [0029], discusses receiving an alert based on transactional activities.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Pawelczyk to include a notification of the prefunded payment received as disclosed by Plymouth so that the participant knows their account activity as discussed in Plymouth, [0061].)
Claim 33 corresponds to claim 13 and is rejected on the same grounds.
Claim 14 recites:
The method of claim 1, further comprising: -5-S/N 15/488,848 receiving an electronic request for return of funds message from the financial institution, the electronic request for return of funds message requesting that the amount of payment be returned to the financial institution; and forwarding the electronic request for return of funds message to the at least one other financial institution.  (As noted above with respect to claim 1, Pawelczyk does not specifically disclose request messages.  The related art reference 
Claim 15 recites:
The method of claim 14, wherein for at least one of the electronic request for payment message, the electronic payment transaction message, and the electronic request for return of funds message, correlating at least one token included in the message to a bank account number and routing number, wherein the message is forwarded based on at least the routing number.  (Pawelczyk, [0124], for outgoing payments the financial institution and routing number are used)  
Claim 16 recites:
The method of claim 14, further comprising: receiving an electronic return of funds message from the at least one other financial institution and forwarding that message to the financial institution, the electronic return of funds message including information specifying payment of the amount of payment requested in the electronic request for return of funds message.  (Pawelczyk, [0149], payment message delivery; [0074], payment message includes a fixed amount)
Claim 17 recites:
The method of claim 1, further comprising: receiving at least one of a pending status message, an accepted status message, an accepted without posting status message, and a rejected status message from the at least one other financial institution, in relation to the electronic payment transaction message.  (Pawelczyk, [0146], a participant may use a secure Internet connection to send and receive administrative messages.  Pawelczyk does not specifically disclose receiving status messages.  The related art reference Plymouth, [0030], discusses receiving an alert based on status activities.  It would have been obvious to a person of ordinary skill in the art at the time of filing to 
Claim 18 recites:
The method of claim 1, further comprising: receiving a request for information message from the at least one other financial institution and forwarding that message to the financial institution, the request for information message requesting that the at least one other financial institution be provided with predetermined information; and -6-S/N 15/488,848 receiving, from the financial institution, a responsive message to the request for information message, and forwarding the responsive message to the at least one other financial institution, the responsive message including the predetermined information.  (Pawelczyk, [0146], a participant may use a secure Internet connection to send and receive administrative messages.  Pawelczyk does not specifically disclose receiving and forwarding information messages.  The related art reference Plymouth, [0030], discusses receiving an alert based on activities.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Pawelczyk to include a request for information message as disclosed by Plymouth so that the participant knows information related to their accounts as discussed in Plymouth, [0061].)
Claim 19 recites:
The method of claim 1, further comprising: receiving a remittance advice message including remittance advice from the financial institution and forwarding the remittance advice message to the at least one other financial institution.  (Pawelczyk, [0146], a participant may use a secure Internet connection to send and receive administrative messages.  Pawelczyk does not specifically disclose receiving and forwarding remittance advice messages.  The related art reference Plymouth, [0066], discusses receiving a remittance advice message.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Pawelczyk to include a remittance advice message as 
Claim 20 recites:
The method of claim 1, further comprising: generating a report that includes data relating to at least one of (i) the financial institution, (ii) the one or more other financial institutions, (iii) one or more transactions, and (iv) the adjustable settlement reconciliation window, (v) the available prefunded balance, and (vi) the current net position, wherein the report is generated on at least one of a scheduled basis, an on-demand basis, and the adjustable settlement reconciliation window cut-over.  (Pawelczyk, [0146], a participant may use a secure Internet connection to send and receive administrative messages.  Pawelczyk does not specifically disclose generating a report.  The related art reference Plymouth, [0030], discusses receiving an alert based on status activities.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Pawelczyk to generate a report detailing transactions as disclosed by Plymouth so that the participant knows information related to a transaction as discussed in Plymouth, [0061].)
Claims 34 and 40 correspond to claim 20 and are rejected on the same grounds.
Claim 21 recites:
The method of claim 1, further comprising: conducting an inquiry to retrieve stored data relating to at least one of (i) the financial institution, (ii) the one or more other financial institutions, (iii) one or more transactions, and (iv) the adjustable settlement reconciliation window, wherein the inquiry is conducted based on a request of at least one of (x) the financial institution, (y) the one or more other financial institutions, and (z) a system operator. (Pawelczyk, [0149], a participant may retrieve and delete a stored payment message)
Claims 35 and 41 correspond to claim 21 and are rejected on the same grounds.

Claim 42 recites:
The method of claim 1, wherein the adjustable settlement reconciliation window cut-over is adjusted at a predetermined time.  (Pawelczyk, [0194], each participant with a closing position requirement is given a specified period to pay the amount of its closing position unless additional time is allowed)
Claim 43 recites:
The method of claim 42, wherein the adjustable settlement reconciliation window cut-over causes new real-time payment transactions between the financial institution and one or more other financial institutions to be allocated to a new adjustable settlement reconciliation window.  (Pawelczyk, [0195], settlement with respect to all payment messages is complete when the System has recorded the decreases and increases to the current combined positions; [0197] final settlement outside of time period)

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(a), this rejection has been maintained.  The Examiner agrees the specification provides support for “adjusting the adjustable settlement reconciliation window cut-over”.  However, as the second part of the feature added 8/11/2021 of “to a point at which the available prefunded balance is at or above the prefunded requirement” was not addressed in the remarks, there is no argument to respond to.  In view of the length of prosecution, it is respectfully noted that since reconciliation window is claimed as however long it takes for the prefunded balance requirement to be met, it is unclear how this limits the claim.    
Regarding the rejection under 35 U.S.C. 112(b), this rejection has been withdrawn in view of the amendments to claims 42 and 43.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes fundamental economic practices including mitigating risk.  The feature cited by the Applicant on page 20 of “adjustment of the adjustable settlement reconciliation window cut-over and the associated extra calculations necessary” is a fundamental of economic practice, specifically mitigating risk, and within the groupings of abstract ideas discussed in the 2019 PEG.  Please see MPEP 2106.04(A) which cites cases directed to “mitigating settlement risk” and “rules for conducting a wagering game” as examples of fundamental economic principles or practices.  The Applicants themselves on page 20 of the remarks provide as support for the amendment the disclosure of “closure can also be triggered manually or otherwise, depending on applicable operating criteria”, which is rules.  It is further respectfully noted that the Applicant themselves describes the system as directed to risk mitigation in at least paragraphs [0250], [0258], [0305], [0308], [0314] and [0315].  Regarding “technical mechanism”, adjusting the adjustable settlement reconciliation window cut-over is performed by generic computer components.  As noted in the 2019 PEG, the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  Regarding “control complexity and risk”, this is not recited in the claims or discussed in the specification.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, an adjustable settlement reconciliation window cut-over, is a well understood, routine and conventional activity since reconciliation reports must be based on a period of time chosen by the preparer of the reconciliation report.  Please see the PTO-892 attached to the OA dated 5/11/2021.  
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Regarding the reconciliation report, this feature is shown in Pawelczyk, [0193] and [0194].  Regarding the arguments concerning specified periods and exactly when calculations are performed, the Examiner respectfully directs the Applicant to MPEP 2131.02 which notes a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be at once envisaged from the disclosure.  It is respectfully noted that a real time 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hawkins (US 5,497,317) discusses a means of informing institutions 12 that trades have settled, custodians 16 provide periodic reconciliation reports 74, Fig. 4, 9:31-9:37.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/    /DAVID P SHARVIN/Primary Examiner, Art Unit 3692